404 F.2d 1385
Harvey Edwin STETSON, Appellant,v.UNITED STATES of America, Ramsey Clark, Esquire, Attorney General of the United States of America, J. J. Parker, Warden, United States Penitentiary, Lewisburg, Pennsylvania.
No. 17376.
United States Court of Appeals Third Circuit.
Submitted on Briefs January 9, 1969.
Decided January 24, 1969.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Harvey E. Stetson, pro se.
Harry A. Nagle, Asst. U. S. Atty., Bernard J. Brown, U. S. Atty., Lewisburg, Pa., for appellee.
Before BIGGS, FORMAN and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
An examination of the record in this case discloses no error. Consequently the judgment will be affirmed.